Opinion of The Court by
Judge Nunn
Affirming.
This prosecution was for the violation.of the local option law which was in force in Ashland, Ky. There was no objection before or during the trial to the indictment, by demurrer or otherwise, nor were there any objections made to the testimony, except to the introduction of the United States Government license which were held by *447appellant; nor was there any objection to the instructions given by the court. Under this state of the record, it is unnecessary for the court to consider and discuss the matters raised in appellant’s brief. There was some evidence of guilt and we will not disturb the finding of the jury.
Nor these reasons the judgment of the lower court is affirmed.